Citation Nr: 1450740	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis. 

3.  Entitlement to a rating in excess of 20 percent for a right ankle disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to August 1979 with additional Active Duty for Training (ACDUTRA) from November 1974 to March 1975.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO. 

With respect to the claim of an initial increased rating for a right ankle disability, the Veteran submitted a timely notice of disagreement (NOD) to the October 2007 rating decision which, in pertinent part, granted service connection for a right ankle disability, rated at 10 percent.  A November 2009 rating decision granted an increased rating to 20 percent.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the October 2007 rating decision granted service connection for a right ankle disability, rated 10 percent, effective September 28, 2006.  In October 2008, the Veteran filed a NOD with that decision.  A November 2009 rating decision granted an increased initial rating, to 20 percent, effective September 28, 2006.  As the appellant has not withdrawn his appeal as to the issue of a disability rating greater than assigned, a statement of the case must be issued.

The filing of a timely NOD initiates the appeal process.  As a statement of the case has not been issued with respect to the increased initial rating claim for a right ankle disability, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

On both his July 2009 and January 2010 substantive appeals for the issues of service connection for PTSD and hepatitis, respectively, the Veteran indicated he desired a Travel Board hearing.  In October 2014, the Veteran was scheduled for a Travel Board hearing, and it was reported that he failed to appear. 

While the Veteran is responsible for providing VA with notice of his most current address, after review of the record, it appears that the Veteran has not received notice for his the hearing before the Board that he had requested in his July 2009 and January 2010 substantive appeals.  The record reflects that a letter dated September 3, 2014 was sent to the Veteran informing he had been scheduled for a hearing in October 2014.  However, the letter was returned to VA for not being deliverable as addressed and unable to forward.  The September 2014 envelope has a handwritten note of "Doesn't live here anymore!" 

The record reflects that in June 2014, VA received correspondence from the Social Security Administration (SSA) dated June 4, 2014, which shows a different address for the Veteran than the address to which the September 2014 hearing letter was sent.  That correspondence included an authorization from the Veteran dated in June 2014.  See June 4, 2014 correspondence from SSA in Virtual VA labeled "Correspondence" with a "Receipt Date" in Virtual VA of July 8, 2014.  While the Veteran has not been diligent in keeping VA informed of his address, the Board finds that the Veteran must be given another opportunity to appear at a hearing before the Board, as it appears that he did not receive notice of the hearing since a letter sent to the Veteran from the Board was returned as undeliverable.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC with respect to his claim for an increased rating for a right ankle disability to the latest address of record for the Veteran.  Currently, the most current address for the Veteran is listed in the June 4, 2014 SSA correspondence in Virtual VA (labeled "Correspondence" with a "Receipt Date" in Virtual VA of July 8, 2014).  Afford him and his representative a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

2.  Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2014).  Notice of the hearing should be sent to the latest address of record for the Veteran.  Currently, the most current address for the Veteran is listed in the June 4, 2014 SSA correspondence in Virtual VA (labeled "Correspondence" with a "Receipt Date" in Virtual VA of July 8, 2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



